DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of 21-38 (Group I) in the reply filed on 01/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-23, 27-29, 30-32, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (Rothkopf; US 2012/0286943) in view of Fischell et al. (Fischell; US 2005/0165321) and further in view of Wille (Wille; US Pub. No. 2006/0088153).

As per claim 21, Rothkopf teaches an electronic device (see e.g. FIG. 1), comprising: 
a haptic priming and alert system (the disclosed system can prime and alert a person; see e.g. FIG. 3); 
a processing device operably connected to the haptic priming and alert system and adapted to: 
detect a first alert condition associated with a first haptic alert (the disclosed system determines noise level in environment and a baseline for generating haptic alert; see e.g. para. [0026-28]);
in response to detecting the first alert condition, cause the haptic priming and alert system to output the first haptic alert (the system which can prime and alert a user outputs first haptic alert based on a first environmental condition/noise; see e.g. para. [0026-28]); 
detect a second alert condition different from the first alert condition and associated with a second haptic alert (the device located in a different environment would incur different noise level and would generate a second haptic alert based on the second alert condition as suggested in the paragraph [0026-28]); and 
in response to detecting the second alert condition, cause the haptic priming and alert system to output the second haptic alert (the system which can prime and alert a user outputs second haptic alert based on a second environmental condition/noise; see e.g. para. [0026-28]); 
wherein: the first haptic alert and the second haptic alert cause the electronic device to vibrate (the first and second haptic alerts based on the first and second alert conditions cause the electronic device to vibrate; see e.g. FIG. 3 and para. [0026-28]). 
Rothkopf does not explicitly teach outputting the default haptic priming cue before outputting the first and second haptic alert and the default priming cue causes the electronic device to vibrate. 
Fischell, however, teaches outputting haptic priming cue before outputting actual haptic alert (gradually increasing amplitude of vibrations from barely perceptible to a level which cannot be missed; see e.g. para. [0073] and FIGS. 3-4), wherein the barely perceptible level and the level which cannot be missed cause the device/system to vibrate. Similarly, it would have been obvious to one of ordinary skill in the art to output barely perceptible vibrations before generating one or more haptic alerts in the disclosed system of Rothkopf. 
Rothkopf and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]). 
Rothkopf and Fischell do not teach that the first haptic alert has a first respective sequence of haptic components; and the second haptic alert has a second respective sequence of haptic components different from the first respective sequence of haptic components. 
Wille, however, teaches a first haptic alert has a first respective sequence of haptic components (a haptic alert with first sequence of haptic components i.e. first alert can be set for a one second vibration followed by a pause of one second; see e.g. para. [0023]); and second haptic alert has a second respective sequence of haptic components different from the first respective sequence of haptic components (the next alert can be set for a two second vibration followed by a pause of one second; see e.g. para. [0023]). Even though the first and the second haptic alert are not claimed to be different alerts, it would have been obvious to a skilled person alerts occurring at different times can be interpreted as being different alerts. 
Rothkopf, Fischell and Wille are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving alerting procedure as suggested by Wille (see e.g. para. [0015] and [0019]). 

As per claim 22, the electronic device as in claim 21 as taught by Rothkopf, Fischell and Wille, wherein the processing device is further adapted to cause the haptic priming and alert system to produce the first haptic alert in response to detecting the first alert condition and after outputting the default haptic priming cue (as discussed in analysis of merits of claim 21, the combination of Rothkopf and Fischell teaches that it would have been obvious to one of ordinary skill in the art to produce the first haptic alert in response to detecting first alert condition i.e. a first incoming call and/or noise level after outputting barely perceptible vibration; see e.g. para. [0026-28] of Rothkopf and para. [0073] of Fischell). 
Rothkopf, Fischell and Wille are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 23, the electronic device as in claim 22 as taught by Rothkopf, Fischell and Wille, wherein Rothkopf does not explicitly teaches that the first haptic alert is separated in time from the default haptic priming cue by a time delay. 
Fischell teaches first haptic alert is separated in time from the default haptic priming cue by a time delay (the barely perceptible haptic alert and subsequent haptic alerts are separated by a time delay; see e.g. FIGS. 3-4 and para. [0073]). Rothkopf, Fischell and Wille are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 27, the electronic device as in claim 22 as taught by Rothkopf, Fischell and Wille, wherein the processing device is further adapted to cause the haptic priming and alert system to produce the second haptic alert in response to detecting the second alert condition and after outputting the default haptic priming cue (as discussed in analysis of merits of claim 21, the combination of Rothkopf and Fischell teaches that it would have been obvious to one of ordinary skill in the art to produce a second haptic alert in response to detecting a second alert condition i.e. a second incoming call and/or a second noise level after outputting barely perceptible vibration; see e.g. para. [0026-28] of Rothkopf and para. [0073] of Fischell). 
Rothkopf, Fischell and Wille are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 28, the electronic device as in claim 27 as taught by Rothkopf, Fischell and Wille, wherein Rothkopf does not explicitly teach that the first haptic alert is separated in time from the default haptic priming cue by a first time delay; and the second haptic alert is separated in time from the default haptic priming cue by a second time delay. 
Fischell, however, teaches a first haptic alert is separated in time from default haptic priming cue by a first time delay (a first haptic alert 32A [or set 32], for example, is separated from the priming cue 31C [or set 31], for example, by a first time delay; see e.g. FIG. 3); and a second haptic alert is separated in time from default haptic priming cue by a second time delay (as discussed in analysis of merits of claim 21, a second haptic alert can be outputted when alert conditions change as suggested by Rothkopf, wherein a priming cue with barely perceptible vibration, see e.g. para. [0073] of Fischell, is outputted regardless of the changing conditions as suggested by Fischell). 
Rothkopf, Fischell and Wille are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 29, the electronic device as in claim 28 as taught by Rothkopf, Fischell and Wille, wherein Rothkopf does not explicitly teach the first time delay and the second time delay are the same length. 
Fischell, however, teaches one or more haptic alerts separated by a priming cue by a time delay 312, 323, 412, 423, or 434, wherein the time delay are the same in length (see e.g. FIGS. 3-4).
Rothkopf, Fischell and Wille are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]). 
As per claim 30, it is interpreted and rejected as claim 21.
As per claim 31, it is interpreted and rejected as claim 21.
As per claim 32, it is interpreted and rejected as claim 21.
As per claim 36, it is interpreted and rejected as claim 21.
As per claim 37, it is interpreted and rejected as claim 21.
As per claim 38, it is interpreted and rejected as claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,984,649 in view of Fischell and Wille.

Instant Application
US Patent No. 10,984,649
An electronic device, comprising: 
An electronic device, comprising:
a haptic priming and alert system; 
a haptic output device;
a processing device operably connected to the haptic priming and alert system and adapted to:
and a processing device operably connected to the haptic output device and adapted to:
detect a first alert condition associated with a first haptic alert;
detect a first alert condition indicating that a first haptic alert is to be output by the haptic output device;
in response to detecting the first alert condition, cause the haptic priming and alert system to output a default haptic priming cue before producing the first haptic alert;
in response to detecting the first alert condition: in accordance with a determination that a haptic priming cue is to be output for the first alert condition based on a determination by the electronic device that one or more first factors that are separate from the first alert condition meet one or more first criteria for outputting the haptic priming cue, cause the haptic output device to output the haptic priming cue followed by outputting the first haptic alert;
detect a second alert condition different from the first alert condition and associated with a second haptic alert;
detect a second alert condition indicating that a second haptic alert is to be output by the haptic output device;
and in response to detecting the second alert condition, cause the haptic priming and alert system to output the default haptic priming cue before producing the second haptic alert;
and in response to detecting the second alert condition: in accordance with a determination that a haptic priming cue is to be output for the second alert condition based on a determination by the electronic device that one or more second factors that are separate from the second alert condition meet one or more second criteria for outputting the haptic priming cue, cause the haptic output device to output the haptic priming cue followed by outputting the second haptic alert;
wherein: the default haptic priming cue, the first haptic alert, and the second haptic alert cause the electronic device to vibrate; the first haptic alert has a first respective sequence of haptic components; and the second haptic alert has a second respective sequence of haptic components different from the first respective sequence of haptic components.



Even though the haptic alert, by definition, translates to vibration, the disclosed patent does not explicitly teach that the priming cue and first/second alert cause the device to vibrate (as underlined above). 
Fischell, however, teaches outputting haptic priming cue before outputting actual haptic alert (gradually increasing amplitude of vibrations from barely perceptible to a level which cannot be missed; see e.g. para. [0073] and FIGS. 3-4), wherein the barely perceptible level and the level which cannot be missed cause the device/system to vibrate. Similarly, a plurality of alerts can be generated following the barely perceptible vibration level. 
The disclosed patent and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]). 
The disclosed patent and Fischell do not teach that the first haptic alert has a first respective sequence of haptic components; and the second haptic alert has a second respective sequence of haptic components different from the first respective sequence of haptic components. 
Wille, however, teaches a first haptic alert has a first respective sequence of haptic components (a haptic alert with first sequence of haptic components i.e. first alert can be set for a one second vibration followed by a pause of one second; see e.g. para. [0023]); and second haptic alert has a second respective sequence of haptic components different from the first respective sequence of haptic components (the next alert can be set for a two second vibration followed by a pause of one second; see e.g. para. [0023]). Even though the first and the second haptic alert are not claimed to be different alerts, it would have been obvious to a skilled person alerts occurring at different times can be interpreted as being different alerts. 
The disclosed patent, Fischell and Wille are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving alerting procedure as suggested by Wille (see e.g. para. [0015] and [0019]). 

Claim 30 is rejected over claim 8 in view of Fischell as discussed earlier in rejections of claim 21. Dependent claims are rejected for at least comprising the rejected claim subject matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688